Case: 17-30380      Document: 00514826693         Page: 1    Date Filed: 02/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                     No. 17-30380                            FILED
                                   c/w No. 17-30509                    February 7, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk

MOHAMMED AHMED HASSAN ABDALLAH OMRAN,

                                                 Plaintiff-Appellant

v.

STEVE PRATOR; ROBERT WYCHE; SERGEANT DINKINS,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:14-CV-2825


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Mohammed Ahmed Hassan Abdallah Omran, alien # A079-680-001,
former federal prisoner # 12752-049, and former Louisiana prisoner # 121227,
filed a pro se civil rights complaint under 42 U.S.C. § 1983 against Steve
Prator, the Caddo Parish Sheriff; Robert Wyche, the Commander of the Caddo
Correctional Center (CCC); and Sergeant A.L. Dinkins, Jr., a CCC employee.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30380     Document: 00514826693      Page: 2   Date Filed: 02/07/2019


                                  No. 17-30380
                                c/w No. 17-30509
Omran claimed that the telephone policy at the CCC violated his First
Amendment rights because inmates within the facility could only make collect
calls. The district court granted summary judgment in favor of Prator, Wyche,
and Dinkins. Omran filed a timely notice of appeal.
      This court reviews the district court’s grant of summary judgment de
novo, under the same standards used by the district court. Cuadra v. Hous.
Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir. 2010).
      The undisputed summary judgment evidence in this case shows that
inmates at the CCC could place traditional collect calls where the recipient
paid the charge, or they could set up an account with a third-party contractor,
City Tele Coin, Inc., and transfer money from their general inmate accounts to
a prepaid account for phone calls. Because Omran points to no genuine issue
of material fact that would defeat summary judgment or entitle him to relief
on his First Amendment claim, the district court did not err in granting
summary judgment. See FED. R. CIV. P. 56(a).
      Omran also appeals the district court’s denial of his motions to add
parties to his lawsuit, to compel discovery, and for an evidentiary hearing. He
sought to join the Caddo Parish Board of Commissioners to his lawsuit “for
their role in setting, authoring, promulgating, and creating policies that are in
violation of [his] [F]irst [A]mendment constitutional right.” As the district
court observed, the administration of jails is the province of the sheriff, not the
parish, and there is no basis for the liability of the Caddo Parish Board of
Commissioners. See O’Quinn v. Manuel, 773 F.2d 605, 609 (5th Cir. 1985).
Accordingly, the district court did not abuse its discretion in denying Omran’s
motion to add parties to his lawsuit. See Marucci Sports, L.L.C. v. Nat’l
Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014); Acevedo v. Allsup’s
Convenience Stores, Inc., 600 F.3d 516, 520 (5th Cir. 2010).



                                        2
    Case: 17-30380     Document: 00514826693   Page: 3   Date Filed: 02/07/2019


                                 No. 17-30380
                               c/w No. 17-30509
      The district court denied Omran’s motion to compel discovery based on
Sergeant Dinkins’s representation that he had provided the requested
discovery. Though Omran insists that Sergeant Dinkins did not answer a
particular interrogatory, the record clearly refutes that claim, and Omran does
not explain how the district court abused its discretion in denying this or any
other motion to compel. See Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812,
817 (5th Cir. 2004).
      In his appellate brief, Omran makes only a single passing reference to
the denial of his request for an evidentiary hearing.     This court liberally
construes briefs filed by pro se litigants. Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993). Nonetheless, even pro se parties must reasonably comply with
Federal Rule of Appellate Procedure 28(a)(8), which requires that the
appellant’s brief contain, among other things, an argument setting out the
appellant’s contentions and the reasons for them. Id. at 224-25. Because
Omran has not addressed the district court’s reasons for denying an
evidentiary hearing, he has abandoned the issue on appeal. See Brinkmann v.
Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The district court’s judgment is AFFIRMED.




                                      3